DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mintz et al. (US PG Pub. No. US 2017/0084027 A1, Mar. 23, 2017) (hereinafter “Mintz”).
Regarding claims 1, 11, and 21: Mintz discloses a processor ([0185], figure 9B); and at least one computer-readable memory in communication with the processor and having stored thereon a model of a luminal network of a patient, the model associated with a model coordinate system ([0185], figure 9B), and at least one computer-readable memory in communication with the processor and having stored thereon a model of a luminal network of a patient ([0185], figure 9B), the memory further having stored thereon computer-executable instructions to cause the processor to: determine an orientation of an instrument with respect to the model based on location data generated by a set of one or more location sensors for the instrument, a distal end of the instrument being located within a first segment of the model and the first segment branching into two or more child segments ([0086], [0101]-[0104], [0108]); determine an orientation of a first one of the child segments ([0108], [0133] - "expected angles of different branches in the 3D model", [0126]-[0128]); and determine a prediction that the instrument will advance into the first child segment based on the orientation of the instrument and the orientation of the first child segment ([0128], [0133]-[0135]).
Regarding claims 2, 12, and 22: Mintz discloses wherein the prediction comprises data indicative of a probability that the instrument will advance into the first child segment ([0114], [0128], [0132]).
Regarding claims 3, 13, and 23: Mintz discloses determining data indicative of a difference between the orientation of the instrument and the orientation of the first child segment, wherein the prediction that the instrument will advance into the first child segment is further based on the data indicative of the difference between the orientation of the instrument and the orientation of the first child segment ([0128], [0133]-[0135]).
Regarding claims 4, 14, and 24: Mintz discloses determining an orientation of a second one of the child segments ([0108], [0133] - "expected angles of different branches in the 3D model", [0126]-[0128]; the full set of "expected angles" is known, including the "first one of the child segments" and "second one of the child segments"); and determine a prediction that the instrument will advance into the second child segment based on the orientation of the instrument and the orientation of the second child segment ([0128], [0133]-[0135]).
Regarding claims 5, 15, and 25: Mintz discloses determining an angle between the orientation of the instrument and the orientation the first child segment, wherein the prediction that the instrument will advance into the first child segment is further based on the angle ([0128], [0133]-[0135]).
Regarding claims 6, 16, and 26: Mintz discloses wherein the location data is registered to a model coordinate system of the model ([0089]-[0090]).
Regarding claims 7, 17, and 27: Mintz discloses determining a position of the distal end of the instrument with respect to the model by analyzing the location data, a set of commands provided to control movement of the instrument, and the prediction that the instrument will advance into the first child segment ([0148], [0152]-[0158], figure 12).
Regarding claims 8, 18, and 28: Mintz discloses determining a location of the distal end of the instrument with respect to the model based on the location data ([0102], [0106]); and determine an auxiliary prediction that the instrument will advance into the first child segment based on the location of the distal end of the instrument, wherein determining the position of the distal end of the instrument with respect to the model is further based on analyzing the auxiliary prediction ([0148], [0152]-[0158]).
Regarding claims 9, 19 and 29: Mintz discloses determining the prediction that the instrument will advance into the first child segment as the distal end of the instrument is advanced from a beginning of the first segment to an end of the first segment ([0146]).
Regarding claims 10, 20 and 30: Mintz discloses determining the prediction that the instrument will advance into the first child segment from the first segment independent of a position of the distal end of the instrument within the first segment ([0133] - determination is made based on comparison of orientation angles).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793